DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed 9/3/19 are acceptable to the examiner.
Specification
The amendment to the Specification filed 7/21/21 is acceptable to the examiner.
REASONS FOR ALLOWANCE
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art, either alone or in combination, does not disclose or render obvious wherein the second component includes a frame, a spring, and a bracket supported on the frame for movement against a bias of the spring, and the second connector is mounted on the bracket for movement with the bracket relative to the frame in combination with the rest of claim 21.
It is noted that claim 21 is allowable because the unique combination of each and every specific element stated in the claim.
	It is further noted that utilizing Edwards et al (US 5138679’ “Edwards”; already of record) for the elements of claim 21 in combination with Chen utilizes impermissible hindsight.  First of all, Chen already teaches a floating mount for the daughter board.  It is not reasonable to build an additional floating mount on Chen at least because Chen already has a working floating mount on the daughterboard.


It is noted that claim 29 is allowable because the unique combination of each and every specific element stated in the claim.
It is further noted that utilizing Kim et al (US 20160294166; “Kim” ”; already of record) for the elements of claim 29, switchgear components in combination with Chen also utilizes impermissible hindsight.  Chen involves a motherboard and daughterboard that each connector is respectively attached to.  Not only does Kim not teach anything regarding optical fiber connectors, but there is no motivation to explain why a motherboard/daughterboard that are attached to Chen’s respective connectors would also be attached to a switchgear, for example.  This would involve impermissible hindsight.
The prior art, either alone or in combination, does not disclose or render obvious the second component includes a frame, a spring, and a bracket supported on the frame for movement against a bias of the spring, and the second connector is mounted on the bracket for movement with the bracket relative to the frame; the first and second components are switchgear components; and the second component defines a cell, and the track supports the first component for movement into and out of the cell in combination with the rest of claim 36.
It is noted that claim 36 is allowable because the unique combination of each and every specific element stated in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. Michael Mooney whose telephone number is 571-272-2422.  The examiner can normally be reached during weekdays, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL P MOONEY/Primary Examiner, Art Unit 2874